Exhibit 10.15

DON DAVID GOLD MEXICO S.A. DE C.V.

Las Rosas No. 339

Col. Reforma, Oaxaca, Oaxaca

CP 68050

Mexico

Ph. +52 951 5216 8258

 

Mexico, D.F. December 18, 2013

 

 

PURCHASE CONTRACT                                         103-14CMX-011-0-P

 

This contract is concluded on the 12th day of December 2013 (the “Effective
Date”) between DON DAVID GOLD MEXICO S.A. DE C.V., Las Reforma No. 339 Col.
Reforma, Oaxaca, Oaxaca,  CP 68050Mexico (the “Seller”) and TRAFIGURA MEXICO
S.A. DE C.V., Reforma 115 piso 21, despacho 2102, Col. Lomas de Chapultepec,
Mexico D.F., Mexico (the “Buyer”).

 

 

SCOPE OF THE CONTRACT 

 

The Seller agrees to sell zinc concentrate and the Buyer agrees to buy zinc
concentrate at the terms and conditions set out below:

 

DEFINITIONS

 

1 ounce means:

 

1 troy ounce of 31.1035 grams;

1 ton means:

 

1 metric ton of 1,000 kilograms or 2204.62 lbs;

1 unit means:

 

1% of the dry net weight;

Affiliates means:

 

in relation to any company or corporation, a Subsidiary or Holding Company of
that company or corporation or any other Subsidiary of that company or
corporation or of that Holding Company;

Banking Day and Business Day mean:

 

any day except a Saturday or Sunday on which banks in the city of New

York, New York, USA, are generally open for the conduct of business;

Holding Company means:

 

in relation to a company or corporation, any other company or corporation in
respect of which it is a Subsidiary;

IMO/BC Code means:

 

the International Maritime Organisation Code of Safe Practice for Solid Bulk
Cargoes prevailing at the time of delivery; 

INCOTERMS 2010 means:

 

the 2010 edition of the standard trade definitions published by the
International Chamber of Commerce;

LBMA means:

 

London Bullion Market Association;

LME means:

 

London Metal Exchange;

Month of Scheduled Shipment (MOSS) means:

 

in respect of any shipment of the concentrate, the calendar month in which
shipment has been scheduled as per the clause SHIPMENT or as otherwise agreed in
writing between the parties;

Subsidiary means:

 

in relation to any company or corporation, a company or corporation  which is
controlled, directly or indirectly, by the first mentioned company or
corporation; more than half the issued share capital of which is beneficially
owned, directly or indirectly by the first mentioned company or corporation; or
which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation; and for this purpose, a company or corporation shall be treated as
being controlled by another if that other company or corporation is able to
direct its affairs and/or to control the composition of its board of directors
or equivalent body;

US$ means:

 

the lawful currency of the United States of America;

Valid TML means:

 

Transportable Moisture Limit valid for the current shipment;

Valid FMP means:

 

Flow Moisture Point valid for the current shipment.

 





 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P2

 

 

QUANTITY AND QUALITY

 

100% of El Aguila’s zinc concentrates (the “Concentrate”) production estimated
to be 22,000 DMT in monthly deliveries of approximately 1,800 DMT between
January 2014 to December 2014. The Buyer shall have the option to extend the
contract at same terms until March 31, 2015;  such option shall be declared
latest by June 30, 2014. In case of production increases, Seller shall inform
Buyer in order to agree on a shipping schedule based on the actual production
rate.

 

Assays as follows:

 

Zn

50 - 53%

Ag

200 - 500 g/dmt

Au

4.0 - 12.0 g/dmt

Sb

0.01 - 0.02%

Cd

0.2 - 0.4%

Bi

0.005 - 0.01%

As

0.2 - 0.3%

Pb

2.0 - 4.0%

S

20 - 30%

Fe

2 - 6%

SiO2

4 - 7%

Hg

8 - 20 ppm

Ni

50 - 80 ppm

Te

150 - 200 ppm

Cr

25 - 75 ppm

 

 

 

In the event the actual assays are outside of the above described contractual
assays both parties agree to discuss in good faith to reach a solution in line
with prevailing market terms.

 

The Concentrate shall otherwise be free from deleterious impurities harmful to
the smelting and / or refining processes and shall be able to withstand the
voyage, upon all customary forms of transportation, to the destination intended
by the Buyer.  The Concentrate shall conform to all local regulations and the
IMO / BC Code of Safe Practice for Solid Bulk Cargoes. Seller shall promptly
present valid TML, FMP and moisture certificates if so requested by Buyer.

 

Delivery

 

DAP (Delivery At Place) Impala warehouse Manzanillo or Parity (Incoterms 2010)

 

DAP – Seller delivers the goods when they are placed at the disposal of the
buyer on the arriving means of transport ready for unloading inside the storage
facilities designated by Buyer at the named place of destination. Risks transfer
at this point from seller to buyer.

 

All export charges and the cost of loading the concentrate into the carrying
vessel shall be for Buyer´s account, Seller shall have the right to collect the
16% VAT.

 

Price

 

Payments

 

Zinc

 

Pay for 85% (eighty-five percent) of the final zinc content, subject to a
minimum deduction of 8 (eight) units, at the official London Metal Exchange cash
settlement quotation for Special High Grade Zinc, as published in the Metal
Bulletin in US$ and averaged over the quotational period.





 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P3

 

 

 

Silver

 

Deduct 3 (three) ounces per dry metric ton of the Concentrate and pay for  70%
(seventy percent) of the balance of the final silver content at the LBMA spot
quotation for silver, as published in the Metal Bulletin in US$ and averaged
over the quotational period.

 

Gold

 

Deduct 2 (two) grams per dry metric ton of the Concentrate and pay balance at
80% at the London AM/PM quotation for gold over the quotational period, as
published in the Metal Bulletin in US$ and averaged over the quotational period.

 

Deduction

 

Treatment Charge 

 

US$ 190  (one hundred and ninety dollars) per dry metric ton of the Concentrate
delivered basis DAP Manzanillo, Mexico or parity.

 

This treatment charge is based on an applicable zinc price of US$ 2,000 (two
thousand dollars) per dry metric ton and will be  increased by US$ 0.15(zero
point fifteen cents)  for each US$ 1.00 (one dollar)  that the final zinc price
exceeds US$ 2,000 (two thousand dollars) per dry metric ton. Thereafter, the
treatment charge shall increase by US$ 0.25 for each US $1 dollar that that the
final zinc price is over US$ 2,200 per metric ton.

 

 

Penalties

 

Silica (SiO2)

 

US$ 1.50 (one dollar fifty cents) per dry metric ton of the Concentrate for each
1 % ( one percent) that the final  silica content is over 4% ( four percent) up
to 7% (seven percent);

 

US$3 (three dollars) per dry metric ton of the Concentrate for each 1 % (one
percent) that the final silica content over 7% (seven percent) up to 10% ( ten
percent);

 

If the SiO2 content is above 10%, parties shall agree to discuss in good faith
to reach a solution however the Buyer has the right to reject the Concentrate.

 

Cadmium (Cd)

 

US$ 1.50 (one dollar fifty cents) per dry metric ton of the Concentrate for each
0.1 % (zero point one percent) that the final cadmium content is over 0.3%

 

Fractions Pro rata

 

quotational period

 

The quotational period for all payable metals shall be the month following the
Month of arrival at the warehouse (M+1).

 

payment

 

All payments shall be made in US$ by telegraphic transfer.

 





 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P4

 

 

 

 

 

Provisional Payment

 

90% (ninety percent) of the provisional invoice value of the Concentrate, based
on the final wet weight, final moisture, provisional assays and the metal
forward LME prices referred to the contractual QP at the date of invoice is
issued, shall be paid 5  (five)  calendar days after the closing date of lot
delivery to the Veracruz warehouse against the presentation of the following
documents:

 

1.



Seller's provisional invoice;

2.



Seller’s provisional weight and moisture certificate;

3.



Seller’s provisional assay certificate;

 

The Seller shall be able to deliver thru its Mexican Subsidiary and collect 16%
VAT on the provisional and final payments.

 

Second Provisional Payment

 

In case Buyer is not ready to exchange assays within 45 days after the sealing
date of the last composite sample of the monthly quota, then Seller has the
right to request a Second Provisional Payment for 100% of the updated value,
using the latest known assays and prices against presentation of the following:

1.



Seller’s Second Provisional Invoice

2.



Final Weight certificate

3.



Final QP declaration

 

Final Payment

 

Final payment shall be made by the party so owing latest 3 (three) Banking Days
after the date final assays, weights and prices are known against presentation
of the final invoice. 

 

In case Seller is indebted to Buyer by reason of having received provisional
payment in excess of the amount of the final invoice, this difference shall be
re-paid by Seller to Buyer by telegraphic transfer within 3 (three) Banking Days
of final weights, final assays and final prices being known.

 

TITLE AND RISK

 

Title and Risk in the concentrate shall pass from seller to buyer when the
concentrate has been delivered to Buyer at Impala Warehousing, S.A. de C.V., in
Veracruz, Mexico

 

WEIGHING, SAMPLING AND MOISTURE DETERMINATION

 

The operations of weighing, sampling and moisture determination shall be carried
out by Impala Warehousing S.A. de C.V. in Veracruz, Colima, Mexico in the usual
technical manner in accordance with standard international practices. Sampling
shall be done on top of the truck. Moisture samples shall be taken by using a
post hole shovel with five (5) samples taken from corner to corner of each truck
box.  The depth of each sample shall reach the bottom of the truck box and each
sample shall contain 1 -  1.5kg. The sample shall be placed in a plastic sample
bag and the five (5) samples should make up approximately 6 - 8 kg composite
sample.  A grid of 60 holes (5 x 12 grid) with each hole drilled to the full
depth of the concentrate and the sample recovered in the receiving pan (approx 1
- 1.5kg per drill hole).  The total weight of the composite sample should
contain approximately 60 - 80kg.  The moisture and the wet weight determined
thus determined, less a weight franchise of 0.25% (zero point twenty five
percent) shall be final and binding for settlement purposes.

 

Seller shall have the right to appoint an internationally recognized supervision
company to conduct supervision of these operations. The costs of these
operations shall be borne by the Seller. 





 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P5

 

 

 

The size of the lots for sampling purposes shall be approximately 500  (five
hundred and fifty) wet metric tons.

 

The final contents for all elements shall be calculated on a lot-by-lot basis.
The sum of the individual lot contents will constitute the total of the
shipment.

 

The samples shall be taken, prepared and sealed in the presence of Seller’s
surveyor. Each party shall give their sample dispatch instructions and can
receive 4 (four) sets of samples for every composite lot prepared.

 

Reserve samples are kept in case of an eventual umpire and are dispatched
directly from Impala to the appointed third party Lab as per instructions
received by both Buyer and Seller.

 

ASSAYING

 

Assays shall be made independently by each party and in the event of greater
difference in assay exchange than contractually agreed, an umpire assay shall be
made by an umpire laboratory rotating lab for each quota, which shall be one of
the following, except for the silica to be exchanged by general composite,  but
in any event not later than 45 (forty-five) calendar days after the assay
samples are sealed and sent to the respective parties. Such date shall be
calculated starting after the sealing date of the last composite sample of the
monthly quota. In the event that assays have not been exchanged by the 45th
(forty-fifth) day after samples were sealed and sent to the respective parties,
then the party which is ready to exchange assays shall notify the other party by
fax or email that it is ready to exchange assays. If the other party does not
respond within 15 (fifteen) calendar days then the assay results of the party
which was ready to exchange its assay results shall be final and binding, save
for fraud or manifest error.

 

Should the difference between the results of both parties be not more than:

Zinc0.5%(zero point five percent) 

Silver30 g/dmt(thirty grams per dry metric ton) 

Gold0.5g/dmt(zero point five grams per dry metric ton) 

SiO2     0.5%(zero point five percent)

 

Then the exact mean of the two results shall be taken as the agreed assay for
the purpose of final accounting.

 

In the event of greater difference in assay exchange than contractually agreed,
an umpire assay shall be made by an umpire laboratory to be mutually agreed
between Buyer and Seller, which shall be one of the following:

 

Laboratory Services International B.V.

Geijssendorfferweg 54

3088 GK Rotterdam

 

SGS Laboratory Services

Malledijk 18

3200 AE Spijkenisse

The Netherlands

 

Alfred H. Knight International Ltd.

Eccleston Grange

Prescot Road

St. Helens

Merseyside WA10 3BQ

England

 





 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P6

 

 

 

ALS Inspection UK Limited

Caddick Road

Knowsley Business Park

Merseyside

L34 9HP

England

 

Should the umpire assay fall between the results of the two parties, then the
arithmetical mean of the umpire assay and the assay of the party whose results
are nearer to the umpire´s shall be taken as the agreed assay. Should the umpire
assay fall outside the exchanged results, the middle of the 3 (three) results
shall be final. If the umpire results coincides with either of the two parties
or is the exact mean of the exchanged result, the umpire assay shall be final.

 

The cost of the umpire assay shall be borne by the party whose result is
farthest from the umpire result. The cost of the umpire assay shall be borne
equally by both parties when the umpire assay is the exact mean of the exchanged
results.

 

The silver and gold assay shall be determined adjusted for cupel and absorption
and slag loss.

 

FORCE MAJEURE

 

If either party is prevented, hindered or delayed from performing in whole or in
part any obligation or condition of this contract by reason of force majeure
(the “Affected Party”), the Affected Party shall give written notice to the
other party promptly and in any event within 3 (three) Business Days after
receiving notice of the occurrence of a force majeure event giving, to the
extent reasonably practicable, the details and expected duration of the force
majeure event and the quantity of Concentrate affected (the “Force Majeure
Notice”).

 

Provided that a Force Majeure Notice has been given, for so long as the event of
force majeure exists and to the extent that performance is prevented, hindered
or delayed by the event of force majeure, neither party shall be liable to the
other and the Affected Party may suspend performance of its obligations under
this contract (a “Force Majeure Suspension”). During the period of a Force
Majeure Suspension, the other party may suspend the performance of all or a part
of its obligations to the extent that such suspension is commercially
reasonable.

 

The Affected Party shall use commercially reasonable efforts to avoid or remove
the event of force majeure and shall promptly notify the other party when the
event of force majeure is terminated. 

 

If a Force Majeure Suspension occurs, the time for performance of the affected
obligations and, if applicable, the term of this contract shall be extended for
a period equal to the period of suspension.

 

If the period of the Force Majeure Suspension is equal to or exceeds 3 months
from the date of the Force Majeure Notice, and so long as the force majeure
event is continuing, either party may, in its sole discretion and by written
notice, terminate this contract or, in the case of multiple deliveries under
this contract, terminate the affected deliveries. Upon termination in accordance
with this clause, neither party shall have any further liability to the other in
respect of this contract or, as the case may be, the terminated deliveries
except for any rights and remedies previously accrued under the Contract,
including any payment obligations.

 

“Force Majeure” means any cause or event reasonably beyond the control of a
party, including, but not limited to fires, earthquakes, lightning, floods,
explosions, storms, adverse weather, landslides and other acts of natural
calamity or acts of god; navigational accidents or maritime peril; vessel damage
or loss; strikes, grievances, actions by or among workers or lock-outs (whether
or not such labour difficulty could be settled by acceding to any demands of any
such labour group of individuals); accidents at, closing of, or restrictions
upon the use of mooring facilities, docks, ports, harbours, railroads or other
navigational or



 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P7

 

 

transportation mechanisms; disruption or breakdown of, storage plants,
terminals, machinery or other facilities; acts of war, hostilities (whether
declared or undeclared), civil commotion, embargoes, blockades, terrorism,
sabotage or acts of the public enemy; any act or omission of any governmental
authority; good faith compliance with any order, request or directive of any
governmental authority; or any other cause reasonably beyond the control of a
party, whether similar or dissimilar to those above and whether foreseeable or
unforeseeable, which, by the exercise of due diligence, such party could not
have been able to avoid or overcome.  A party’s inability economically to
perform its obligations under the Contract shall not constitute an event of
force majeure.

 

This clause shall not apply to any obligations to pay, indemnify or provide
security or to any concentrate for which vessel, truck or rail wagon space has
been booked, pricing has been established, the quotational period has commenced
or payment has been made unless the Buyer has expressly consented in writing.

 

SUSPENSION OF QUOTATIONS

 

The metal prices and currency quotations specified under this contract are the
quotations in general use for the pricing of the metal content of concentrate.

 

In the event that any of these price quotations cease to exist or cease to be
published or should no longer be internationally recognised as the basis for the
settlement of concentrate contracts, then upon the request of either party,
Seller and Buyer will promptly consult together with a view to agree on a new
pricing basis and on the date for bringing such basis into effect. The basic
objective will be to secure the continuity of fair pricing.

 

DISPUTE RESOLUTION    

 

Any dispute or claim arising out of or relating to this contract, or a breach
thereof (a “Dispute”), shall be decided by final and binding arbitration in New
York before three arbitrators. The arbitration shall be administered by the
American Arbitration Association (the “AAA”) in accordance with the United
States Arbitration Act (the “Act”) and the AAA’s Commercial Arbitration Rules
(the “Rules”). If there is a conflict between the provisions of this clause and
the provisions of the Act or the Rules, the provisions of this clause shall
prevail. If there is a conflict between the Act and the Rules, the provisions of
the Act shall prevail. Either party may notify the other that the Dispute is to
be resolved pursuant to this clause, and in that notice name one arbitrator
selected by it. Within 15 (fifteen) calendar days after the receipt of such
notice, the other party shall select an arbitrator and notify the party which
initiated the arbitration of the name of its arbitrator. Within 15 (fifteen)
calendar days after notice is given of the appointment of the second arbitrator,
the two arbitrators selected shall select a third arbitrator. If any party fails
to appoint an arbitrator or the party-appointed arbitrators fail to appoint the
third arbitrator within the prescribed 15 (fifteen) calendar day period then, on
reasonable notice to the other party, either party may ask the AAA to appoint
such arbitrators within 15 (fifteen) calendar days of the request therefore with
due regard for the selection criteria herein. The arbitrators shall be qualified
by education, experience or training to render a decision upon the issues of the
Dispute. 

 

The arbitrators promptly shall hear and determine (after giving the parties due
notice of hearing and reasonable opportunity to be heard) the issues submitted
to them and shall render their decision within 60 (sixty) calendar days after
they have notified the parties that the arbitration hearings have been closed
or, if oral hearings have been waived, from the date of the AAA’s transmittal of
the parties’ final statements and proofs to the arbitrators. Pending the final
decision of the arbitrators, both parties shall proceed diligently with
performance of all obligations under this contract, including the payment of all
sums not in dispute. Notwithstanding the foregoing the parties reserve the right
to apply to any court of competent jurisdiction for the purpose of enforcing the
provisions of this clause or obtaining security or other provisional relief to
satisfy or effectuate an eventual arbitration award, including without
limitation attachment and injunctive relief.  The commencement of any such
action shall not constitute a waiver of the right to arbitration nor shall it
prejudice in any way the right to proceed to arbitration. 

 





 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P8

 

 

The arbitrators shall render their decision and the reasons therefore in
writing. The decision of no less than a majority of the arbitrators shall be
final and binding upon the parties without appeal to the courts. Judgment may be
rendered upon such decision in a court of competent jurisdiction. The
arbitrators are not empowered to render any award other than monetary damages or
to award damages inconsistent with the provisions of this contract, any
transaction or in excess of compensatory damages and each party waives its
right, if any, to recover any damages in excess of those provided for under this
contract or any transaction. Each party shall bear the costs and expenses of its
own arbitrator, attorneys and witnesses and the parties shall share equally the
costs of the third arbitrator and any hearing expenses. In determining any
matter submitted to arbitration, the arbitrators will apply the law governing
this contract.

 

CHOICE OF LAW    

 

This contract shall be governed by and construed in accordance with the laws of
the state of New York, United States of America, excluding any conflicts of law
provisions that would require the application of the laws of any other
jurisdiction. Each party hereby consents to such jurisdiction for all purposes
of this contract. 

The United Nations Convention on Contracts for the International Sale of Goods
(1980) shall not apply to this contract.

 

TAXES AND TARIFFS

 

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of origin shall be borne by the Seller.

 

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of discharge and/or the importing country shall
be borne by Buyer.

 

LICENSES

 

Seller undertakes that all the necessary export licences and all other
authorisations required for the Concentrate have been obtained (and/or will be
obtained) for the entire quantity covered by this contract. Seller furthermore
guarantees that such licences will remain in force for the full life of this
contract.

 

ASSIGNMENT

 

Without the prior written consent of the other party, which shall not be
unreasonably withheld, neither party may assign or create a trust or otherwise
transfer its rights nor obligations under this contract in full or in part.

 

THIRD PARTY RIGHTS

 

Any person who is not a party to this contract may not enforce any term of it.
The parties agree that the Contracts (Rights of Third Parties) Act 1999 shall
not apply to this contract or any other agreement entered pursuant to it.

 

LIMITATION OF LIABILITY

 

Neither the Seller nor the Buyer shall be liable, whether in contract or in tort
or otherwise, for indirect, consequential or special damages or losses of
whatsoever nature, however caused.

 

Under no circumstances shall Buyer’s liability exceed the value of the
Concentrate as at the date of shipment.

 





 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P9

 

 

 

 

INCOTERMS

 

Insofar as not inconsistent herewith INCOTERMS 2010 (and any later amendments
thereto) shall apply to this contract.

 

CHANGE OF CONTROL

 

In the event of any actual or prospective change in the organisation, control or
management of a party , including without limitation, a change to the majority
shareholding or privatisation or equivalent process, subject always to DEFAULT,
this contract will not be changed or in any way modified and shall continue in
full force and affect. 

 

NOTICES

 

No notice or communication with respect to this contract shall be effective
unless it is given in writing and delivered or sent by facsimile or electronic
mail to the other party at the address set out herein, or to such other address
as each party otherwise notifies the other party.

Notices given by first class mail shall be deemed to have been delivered when
received. Notices sent by facsimile or electronic mail shall be deemed to have
been received upon completion of successful transmission if sent during normal
office hours at the place of receipt. Any facsimile or electronic mail
transmitted outside of normal office hours at the place of receipt shall be
deemed to have been received on the next Business Day.

 

All notices, requests and other communications hereunder shall be addressed:

 

If to Seller:

DON DAVID GOLD MEXICO S.A. DE C.V.

Las Rosas No. 339

Col. Reforma, Oaxaca, Oaxaca

Mexico

Phone:+  52 951 5216 82 58

 

 

If to Buyer:

TRAFIGURA MEXICO,  S.A. DE C.V.

Reforma 115 piso 21, despacho 2102

Col. Lomas de Chapultepec, del. Miguel Hidalgo

Mexico D.F., Mexico

Phone:     + 52 55 4021 69

 

WAIVERS

 

No waiver by Buyer of any right, power or remedy or of any provision of this
contract and no amendment of any provision of this contract shall be effective
unless and to the extent that it is expressly made and reduced to writing.

 

SEVERABILITY

 

The invalidity, illegality or unenforceability of any one or more of the
provisions of this contract shall in no way affect or impair the validity and
enforceability of the other provisions of this contract.

 

CONFIDENTIALITY

 

The existence of and terms of this contract shall be held confidential by the
parties save to the extent that such disclosure is made to a party’s banks,
accountants, auditors, legal or other professional advisers, or



 

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT                                   103-14CMX-011-0-P10

 

 

as may be required by law, a competent court or a liquidator or administrator of
a party, or the other party has consented in writing to such disclosure.

 

ENTIRE AGREEMENT

 

This contract constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes any previous agreements between the
parties relating to the subject matter. Each party acknowledges and represents
that it has not relied on or been induced to enter into this contract by any
representation, warranty or undertaking other than those expressly set out in
this contract. A party is not liable to the other party for a representation,
warranty or undertaking of whatsoever nature that is not expressly set out in
this contract.

 

 

FUTURE PRODUCTION

 

While the Seller has the right to look at opportunities for selling the
concentrates to other parties after the termination of this Contract, both
parties agree to discuss in good faith a commercial off take agreement for the
delivery of polymetallic concentrates (Cu/Au, Pb/Ag and Zn) to be shipped in
2015.,  In the event the Buyer does not declare the option to extend the
delivery of the concentrate to March 31, 2015 then the discussion should be done
during the last quarter of 2014, in order to establish a mutual agreement in
good faith for the terms and conditions for the next period. However if the
Buyer does declare to extend this Contract until March 31, 2015, then the
parties will conduct discussions during the first quarter of 2015.

 

IN WITNESS WHEREOF the parties have executed this document as of the respective
dates specified below with effect from the Effective Date specified on the first
page of this document.

 

 

Accepted:

 

/s/ Jason D. Reid__________________________                                  

DON DAVID GOLD MEXICO S.A. DE C.V.

 (signed by fully authorised signatory)
                                                                            

 

/s/Juan Antonio Moran________________                                  

TRAFIGURA MEXICO S.A. DE C.V.

 (signed by fully authorised signatory)
                                                                            

 

 

 

 

 



 

 

--------------------------------------------------------------------------------